Citation Nr: 1411020	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  09-34 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial rating greater than 10 percent prior to February 22, 2011, and greater than 20 percent thereafter, for chronic strain of the lumbosacral spine with degenerative disc disease and spondylosis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1976 to July 1979.  

This appeal comes to the Board of Veterans' Appeals (Board) from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In January 2008, the RO granted service connection for chronic strain of the lumbosacral spine with degenerative disc disease and spondylosis and assigned a 10 percent disability rating, effective June 16, 2006.  In April 2011, the RO increased the assigned disability rating to 20 percent, effective February 22, 2011.  

The Board has not only reviewed the Veteran's physical claims file but also any electronic records maintained in the Virtual VA system and the Veterans Benefits Management System (VBMS) to ensure complete review of the evidence of record.  


FINDINGS OF FACT

1.  Prior to February 22, 2011, the Veteran's service-connected lumbosacral spine disability more closely approximates a 10 percent disability rating manifested by limited forward flexion, at worst, to 70 degrees, limited combined range of motion, at worst, to 195 degrees, painful motion with flare ups, and increased pain, easy fatigability, lack of endurance, and decreased range of motion upon repetitive motion.  

2.  Since February 22, 2011, the Veteran's service-connected lumbosacral spine disability more closely approximates a 20 percent disability rating manifested by limited forward flexion, at worst, to 45 degrees, limited combined range of motion, at worst, to 120 degrees, and painful motion with flare ups, with moderate effect on daily activities and occupation.  


CONCLUSION OF LAW

The criteria for an initial disability rating greater than 10 percent prior to February 22, 2011, and greater than 20 percent thereafter, for chronic strain of the lumbosacral spine with degenerative disc disease and spondylosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5242 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. § 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA provided initial notice to the Veteran in July 2006 regarding his claim for service connection.  However, this appeal arises from the Veteran's disagreement with the initial evaluation assigned following the grant of service connection in a January 2008 decision.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The evidence associated with the claims file includes the Veteran's service treatment records, VA treatment records, private treatment records, Social Security Administration (SSA) disability records, statements by the Veteran and his representative, and a buddy statement.  The Veteran has been afforded VA examinations in December 2007 and February 2011 which address the current nature and severity of his service-connected lumbosacral spine disability.  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes.  No further notice or assistance to the Veteran is necessary prior to adjudication of the issue on appeal.  


II.  Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2013).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2013).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2013).  

Where, as here, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

In rating musculoskeletal disabilities, the Board must consider whether a rating is warranted on the basis of functional loss due to pain or due to other factors including weakness, fatigability, incoordination, or pain on movement of a joint.  38 C.F.R. §§ 4.40, 4.45 (2013); DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Painful motion is an important factor of joint disability which is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).  However, the evaluation of painful motion as limited motion only applies when the limitation of motion is noncompensable under the applicable  diagnostic code.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Veteran's service-connected lumbosacral spine disability is currently evaluated as 10 percent disabling prior to February 22, 2011, and as 20 percent thereafter under the General Rating Formula for Diseases and Injuries of the Spine and Diagnostic Code (DC) 5242 regarding degenerative arthritis of the spine.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, DC 5242 (2013).  

The General Rating Formula for Diseases and Injuries of the Spine provides the following, in pertinent part:  a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  Id.  

A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  

A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  Id.  

These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.  

The General Rating Formula for Diseases and Injuries of the Spine also provides further guidance in rating diseases or injuries of the spine.  Relevant to the issue on appeal, Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Id.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  Note (4) provides that each range of motion measurement is to be rounded to the nearest five degrees.  Id.  

After a full review of the record, and as discussed below, the Board concludes that an initial rating greater than 10 percent prior to February 22, 2011, and greater than 20 percent thereafter, for chronic strain of the lumbosacral spine with degenerative disc disease and spondylosis is not warranted.  

II.A.  Prior to February 22, 2011

VA treatment records from the time of the Veteran's June 2006 claim document a history of chronic back pain requiring pain medication.  At a December 2007 VA examination, the Veteran presented with a normal gait without the use of assistive devices.  He reported lower back pain on and off since service discharge which required pain medication and which prevented employment since 2005.  He also reported flare-ups when bending or lifting, without incapacitating episodes or neurologic abnormalities.  Physical examination resulted in the following range of motion findings:  forward flexion to 75 degrees, extension to 10 degrees, left and right lateral bending to 30 degrees, and left and right rotation to 30 degrees.  Repetition caused increased pain, easy fatigability, lack of endurance, and decreased flexion and extension range of motion by 5 degrees each.  A neurological examination was normal.  The examiner diagnosed chronic strain of the lumbar spine with degenerative disc disease and spondylosis.  

VA treatment records from the Indianapolis VA Medical Center (VAMC) from January 2008 to February 2011 document sporadic complaints of back pain, but do not contain range of motion or other findings which would warrant an increased disability rating.  

In addition to VA treatment records, the Veteran submitted private treatment records covering the time period from June 2007 to November 2007.  These records document his history of chronic back pain, but they do not contain range of motion or other findings that would warrant a higher disability rating.  

The Board also acknowledges the reported lay observations of the Veteran's symptoms.  In a November 2009 buddy statement, a family friend reported that she had known the Veteran for 5 years and that when they met he was taking medication for his back.  She reported the Veteran's complaints of back pain and that she witnessed the Veteran using a cane and walker to move.  She also reported the Veteran was unable to do housework, participate in family or social functions, and that he rarely leaves the house except to go to the doctor.  

In his August 2009 substantive appeal, the Veteran stated he was unable to work due to constant back pain and his deteriorating condition.  He reported using a cane, muscle relaxers, and increasing pain medication to alleviate his pain.  Finally, he reported an inability to do chores and an impact upon every aspect of his life.  

The Board that the Veteran and his family friend are competent to report observable symptoms because this requires only personal knowledge as it comes through ones senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, they are not competent to identify a specific level of the service-connected disability on appeal according to the appropriate diagnostic code.  In this case, such competent evidence concerning the nature and extent of the service-connected lumbosacral spine disability has been provided in the medical evidence of record, specifically the December 2007 and February 2011 VA examinations.  As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints and increased symptomatology and his friend's observations.  

The Board also finds the Veteran's subjective complaints and objective findings of pain are contemplated in the assigned ratings and higher evaluations for the service-connected lumbosacral spine disability are not warranted based on application of 38 C.F.R. §§ 4.40 , 4.45, and DeLuca, 8 Vet. App. at 205.  

After a full review of the record, the Board finds that a preponderance of the evidence is against an initial disability rating in excess of 10 percent for the Veteran's service-connected lumbosacral spine disability prior to February 22, 2011.  As discussed above, even after consideration of any functional loss due to pain, the most probative evidence of record indicates the service-connected disability more closely approximates a 10 percent disability rating manifested by limited forward flexion, at worst, to 70 degrees, limited combined range of motion, at worst, to 195 degrees, painful motion with flare ups, and increased pain, easy fatigability, lack of endurance, and decreased range of motion upon repetitive motion.  Additionally, the evidentiary record does not demonstrate findings of limited flexion greater than 30 degrees but less than 60 degrees or 30 degrees or less, combined range of motion not greater than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, ankylosis of the thoracolumbar spine, or arthritis.  Incapacitating episodes are not shown.  


II.B.  Since February 22, 2011

The Veteran was afforded a subsequent VA examination in February 2011 at which time he reported with no distress and displayed an antalgic gait.  He stated his condition was constant and progressively worse since onset in 1979.  He reported symptoms including stiffness, limited motion, back pain which occasionally radiates to the right knee.  He also reported flare ups every 5-6 months brought on by bending or lifting and lasting 3-7 days during which he has to lay down until the pain subsides, and incapacitating episodes twice in the previous 12 months lasting approximately 3 days each.  Physical examination documented the following range of motion findings:  flexion to 47 degrees, extension to 18 degrees, right lateral bending to 12 degrees, left lateral bending to 16 degrees, and right and left rotation to 15 degrees.  Repetition caused no loss in range of motion, although pain was present throughout.  Neurologic examination was normal and there was no evidence of abnormalities of spinal muscle (guarding, spasm, or tenderness) or spinal ankylosis.  X-ray findings showed mild to moderate degenerative changes of the lumbar spine.  The examiner confirmed the diagnosis of chronic strain of the lumbar spine with degenerative disc disease and spondylosis.  The Veteran reported that his usual occupation was as a laborer/truck driver and that he was unemployed for 5-10 years due to his back pain.  The examiner noted the following effects on his usual occupation and resulting work problems: pain, mobility, lifting, and carrying.  Effects on the Veteran's occupational activities included decreased mobility, problems with lifting, carrying, weakness, fatigue, and pain.  Effects on his usual daily activities included:  grooming (cannot bend to cut toenails), exercise and recreation (difficulty climbing hills to get to fishing spots), moderate effect upon bathing and moderate effect on driving, due to pain with prolonged sitting.  Finally, the examiner opined that the Veteran's spine condition prevents him from physical employment and severely affects his ability for sedentary employment.  

VA treatment records as recent as September 2013 indicate the Veteran's continuing complaints of back pain which require the use of a walking cane.  

After a full review of the record, the Board finds that a preponderance of the evidence is against a disability rating in excess of 20 percent for the service-connected lumbosacral spine disability as of February 22, 2011.  As discussed above, the evidence of record indicates the service-connected disability more closely approximates a manifestation of limited forward flexion, at worst, to 45 degrees, limited combined range of motion, at worst, to 120 degrees, and painful motion with flare ups, with moderate effect on daily activities and occupation.  Additionally, even with consideration of functional loss due to pain, the evidentiary record does not demonstrate findings of limited forward flexion to 30 degrees or less, or favorable ankylosis of the thoracolumbar spine, which are required to warrant a higher 40 percent disability rating.  

As there is evidence that the Veteran has degenerative disc disease of the lumbar spine, the Board has considered evaluating the Veteran's lumbosacral spine disability under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS).  See 38 C.F.R. § 4.71a, DC 5243, Formula for Rating IVDS (2013).  Under the Formula for Rating IVDS, a 10 percent evaluation is warranted for incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  Id.  A 20 percent evaluation is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Id.  A 40 percent evaluation is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Id.  For the purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note 1.  

The evidence of record does not show that the Veteran has been prescribed bed rest by a physician. While the Veteran has reported needing to lie down due to back pain during flare ups, there is no evidence that he was ever prescribed bed rest by a physician.  In the absence of any such a prescription, none of the episodes reported by the Veteran qualify as an incapacitating episode for VA purposes.  Id.  Accordingly, the most probative evidence of record tends to show that the Veteran has never been prescribed bed rest by a physician for any period of time that would warrant a higher disability rating under the Formula for Rating IVDS.  

The Board further finds that consideration of separate disability ratings for associated objective neurologic abnormalities, including bowel or bladder impairment, is not warranted, as there is no evidence of neurologic abnormalities within the record.  See 38 C.F.R. § 4.71a, DC 5243, Note (1).  

As the February 2011 VA examination contained some evidence of mild to moderate degenerative changes of the lumbar spine, the Board has also considered the applicability of DC 5003 which directs that degenerative arthritis established by x-ray findings is to be rated according to limitation of motion for the joint or joints involved.  However, the Board finds that DC 5003 does not provide for a higher rating for the Veteran's lumbosacral spine disability than that already assigned under DC 5242 for any period on appeal.  See 38 C.F.R. §§ 4.71a, DCs 5003, 5242.  

Thus, after careful review of the available diagnostic codes and the lay and medical evidence of record, the Board finds there are no other diagnostic codes that provide a basis to assign a higher evaluation for any period on appeal.  

III.  Extraschedular & TDIU Considerations

The Board has also considered whether referral is warranted in this case for an extraschedular rating.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, case may be referred to the Chief Benefits Director or the Director of Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2013).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

The Board finds that the schedular evaluations assigned for the Veteran's lumbosacral spine disability are adequate in this case.  The diagnostic criteria adequately describe the severity and symptomatology of the disability based upon limitation of range of motion and painful motion.  The higher 20 percent disability rating assigned effective February 2011 reflected a worsening of the relevant symptomatology, as discussed above, and higher ratings contemplate further disability than is exhibited by the Veteran.  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met and the Board declines to remand the issue for referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating.  

If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board first notes that the RO denied TDIU in March 2011, during the course of this appeal, and the Veteran did not appeal that decision.  To the extent that the February 2011 VA examiner's opinion regarding unemployability of the Veteran implicitly raises an additional claim of TDIU, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran's lumbosacral spine disability renders him unable to secure and follow a substantially gainful occupation.  The only evidence of record that states that the Veteran's lumbosacral spine disability renders him unemployable are the lay statements from the Veteran and the February 2011 VA examiner's opinion, which is unsupported by a rationale and therefore, of limited probative value.  Additionally, such evidence is outweighed by the SSA disability records which document that the Veteran has repeatedly been denied SSA disability benefits as he is not unemployable due to a qualifying disability.  The Board notes that the SSA decisions are not controlling, but they are pertinent to determining a veteran's ability to engage in substantially gainful employment.  See Martin v. Brown, 4. Vet. App. 136 (1993).  Review of the overall evidence as discussed above does not reflect that the Veteran's service-connected lumbosacral spine disability alone precludes employment.  Thus, entitlement to a TDIU rating due to his service-connected lumbosacral spine disability is not warranted.  


IV.  Summary

Based upon the evidence within the record and for the reasons explained above, the Board concludes that the preponderance of evidence is against a finding that the Veteran is entitled to an initial rating greater than 10 percent prior to February 22, 2011, and greater than 20 percent thereafter, for chronic strain of the lumbosacral spine with degenerative disc disease and spondylosis.  Referral for extraschedular consideration is not warranted for any period on appeal.  There is no reasonable doubt to be resolved in this case.  The appeal, therefore, must be denied.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An initial rating greater than 10 percent prior to February 22, 2011, and greater than 20 percent thereafter, for chronic strain of the lumbosacral spine with degenerative disc disease and spondylosis is denied.  



____________________________________________
M. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


